Exhibit 10.1

TRANSITION, SEPARATION & GENERAL RELEASE AGREEMENT

This TRANSITION, SEPARATION & GENERAL RELEASE AGREEMENT (“Agreement”) is made
and entered into by and between MATTHEW KOHNKE, on behalf of himself, and his
heirs, estate, executors, administrators, representatives, successors and
assigns (hereinafter collectively referred to as “Executive”) and DORMAN
PRODUCTS, INC., on behalf of itself and its present, past and future parent
corporations, subsidiaries, affiliates, officers, directors, agents, employees
and/or any other related entity (hereinafter collectively referred to as
“Company”).

WHEREAS, Executive has been employed by the Company as the Chief Financial
Officer; and

WHEREAS, Executive is resigning from the Company’s employ; and

WHEREAS, in an effort to amicably part ways on mutually agreeable terms, the
parties have agreed to provide consideration to each other as set forth below;
and

WHEREAS, the consideration offered by the Company includes a Special Severance
Payment and other good and valuable consideration, all of which is in addition
to any benefits Executive may be entitled to receive in exchange for a release
and waiver of claims.

Intending to be legally bound hereby and in consideration of the mutual promises
contained herein, the parties hereby agree as follows:

Separation

1. Executive hereby resigns as an officer and as an employee of the Company and
from any other positions held by Executive in the Company or its subsidiaries
effective at the close of business on February 26, 2016 (hereinafter the
“Separation Date”), and Executive’s employment with the Company and its
subsidiaries will terminate as of such date.

Special Severance Payment and Other Consideration

2. Provided that Executive (a) executes this Agreement and complies with the
obligations below, (b) maintains a professional attitude, (c) in good faith
handles all work assignments given and assists in the smooth transition of his
role from the date hererof through the Separation Date, (d) complies with all of
his obligations under the Agreement Relating To Non-Competition And
Confidentiality Of Company Or Customer Information, dated February 25, 2011
(“Restrictive Covenant Agreement”), and, (e) no earlier than February 27, 2016,
and no later than March 31, 2016, executes and delivers to the Company the
waiver and release in the attached Exhibit A (and does not revoke such waiver
and release), the Company will provide the following consideration to Executive:
(i) accelerate the vesting of 2,000 shares of restricted stock held by Executive
that are scheduled to vest on April 28, 2016, with the vesting date of such



--------------------------------------------------------------------------------

shares to be the first business day following the last day of the revocation
period provided for in Exhibit A; (ii) payment of the Performance-Based Annual
Award and the Performance-Based Long Term Award that would have been payable to
Executive under the Company’s Executive Cash Bonus Plan with respect to fiscal
2015 in the absence of Executive’s separation (the “2015 Bonus”), such payment
to be paid at the same time and in the same form as bonuses are paid to other
executives under the Company’s Executive Cash Bonus Plan with respect to fiscal
2015, but in no event later than December 31, 2016; and (iii) a Special
Severance Payment in the total amount of eight (8) months of base salary
($157,490.70), less all required deductions and withholdings for FICA, taxes,
etc. The Special Severance Payment will be paid out per the Company’s normal
payroll cycle over eight (8) months, beginning with the first full pay period
following expiration of the revocation period in Exhibit A.

Executive understands and agrees that the Special Severance Payment and other
consideration above will not be included in the calculation of any of
Executive’s benefits including, but not limited to, Executive’s retirement
and/or pension benefits. Executive understands that the Special Severance
Payment and the other consideration above is in addition to benefits normally
provided to an employee upon separation and is consideration to which Executive
is not otherwise entitled.

3. Executive agrees that he will submit all vouchers for reasonable business
expenses prior to his Separation Date or as soon thereafter as is practicable.
Executive understands and agrees that, after his Separation Date, Executive will
no longer be authorized to incur any expenses, obligations, or liabilities on
behalf of the Company.

Return of Company Property

4. Prior to receiving the Special Severance Payment, Executive agrees to return
to the Company all Company documents and property, which Executive received,
obtained or prepared, or helped to prepare, in connection with Executive’s
employment with the Company.

All Compensation Due

5. Executive acknowledges and agrees that the consideration in paragraph 2 above
constitutes the sole and exclusive consideration provided Executive under this
Agreement, and that Executive is not entitled to this consideration if Executive
does not sign this Agreement or if he does not execute (or revokes) Exhibit A.
Executive further acknowledges and agrees that, other than base salary and
medical benefits to be provided between the date he signs this Agreement and the
Separation Date and other than as required by the terms of any qualified
retirement plan, non-qualified deferred compensation plan, or pursuant to COBRA,
Executive has received all wages, bonuses, compensation, remuneration and all
other monies due Executive arising out of, relating to, or resulting from
Executive’s employment with the Company, including but not limited to all monies
due Executive under any benefit plans established and/or maintained by the
Company.

 

2



--------------------------------------------------------------------------------

Proprietary Company Information

6. In accordance with and to supplement the Restrictive Covenant Agreement,
Executive acknowledges and affirms Executive’s continuing obligation to keep all
Proprietary Company Information confidential and to not disclose it to any third
party in the future. As used in this Agreement, the term “Proprietary Company
Information” includes, but is not necessarily limited to, trade secrets,
confidential information, knowledge, data, or other information of the Company
relating to products, processes, know-how, client lists, business plans,
marketing plans and strategies, pricing strategies, and technical, marketing,
business, financial, or other information which constitutes trade secret
information or information not available to competitors of the Company or
subject matter pertaining to any business of the Company or any of its clients,
licensees, or affiliates, the use or disclosure of which might reasonably be
construed to be contrary of the interests of the Company. Executive further
agrees not to use, disclose, deliver, reproduce, or in any way allow any such
trade secrets, confidential information, knowledge, data, or other Proprietary
Company Information, or any documentation relating thereto, to be delivered to
or used by any third parties without specific direction or consent of a duly
authorized representative of the Company.

Non-Disparagement

7. Executive further agrees that he will not in any way disparage or make
negative, disparaging, or derogatory comments or statements, whether written or
unwritten, about the Company, its employees, officers, directors, or
shareholders, or its reputation or services. The Company agrees that it’s
directors and officers will not in any way disparage or make negative,
disparaging, or derogatory comments or statements, whether written or unwritten,
about the Executive or his reputation or services. Nothing in this paragraph (or
otherwise in this Agreement) is intended or shall be construed to suggest or
imply that Executive or the Company cannot provide truthful information in
response to a government investigation, a court and/or administrative
agency-issued subpoena, or other valid legal process.

Re-Employment

8. Executive understands, acknowledges, and agrees that the Company has no
obligation whatsoever to reinstate, recall, reemploy, or rehire Executive to any
position with the Company and that Executive agrees not to seek reinstatement,
recall, re-employment, or rehire with the Company. Executive acknowledges and
agrees that any actions taken pursuant to this provision cannot be used to, and
shall not, establish the existence of or constitute any retaliation by Company
or its agents.

 

3



--------------------------------------------------------------------------------

Waiver and Release of All Claims

9. As a material inducement to the Company to enter into this Agreement:

(a) Executive fully, finally, and forever waives and releases any and all claims
that Executive has or may have against the Company, its past, present, and
future parents, subsidiaries, affiliates, related companies, successors,
assigns, shareholders, officers, directors, agents, representatives, employees
and insurers, and all persons acting by, through, under or in concert with them,
or any of them (collectively, the “Releasees”), based on any claim or cause of
action arising at any time prior to and including the date that Executive signs
this Agreement.

(b) Executive represents, warrants and covenants that Executive has not filed
any complaints, charges or lawsuits against any Releasees. Executive agrees
further that Executive will terminate with prejudice any and all pending legal
actions, complaints, suits or charges that Executive has made or instituted
against any and all Releasees based on any claim, matter or thing arising at any
time prior to and including the date Executive signs this Agreement.

(c) Executive, on behalf of Executive and his heirs, executors, estate,
administrators and assigns, hereby unconditionally and generally releases and
discharges Releasees, and each and every one of them, of and from all actions,
causes of action in law or equity, claims, suits, debts, liens, contracts,
agreements, promises, liability, damages, loss or expense, and demands of any
nature whatsoever, known or unknown, foreseen or unforeseen, fixed or contingent
(hereinafter, collectively, “Claims”), which Executive has or may have against
Releasees, and/or any of them, arising at any time prior to and including the
date Executive signs this Agreement; further including, without limitation, any
and all Claims which relate directly or indirectly to Executive’s employment
with the Company and Executive’s separation from that employment; and further
including, without limitation, Claims related to salary, bonuses, commissions,
stock, stock options, or any other ownership or equity interest in the Company,
vacation pay, fringe benefits, expense reimbursements, severance pay, or any
other form of compensation; and further including, without limitation, Claims,
whether statutory, at common law or otherwise, for wrongful termination of
employment, retaliation (including whistleblower Claims), breach of contract,
detrimental reliance, promissory estoppel, infliction of emotional distress,
defamation, fraud, breach of covenant of good faith and fair dealing,
misrepresentation or any other tort, and Claims under the laws of the United
States, the Commonwealth of Pennsylvania, or any other state; and further
including, without limitation, Claims under the Family and Medical Leave Act,
Employee Retirement Income Security Act, the Racketeer Influence and Corrupt
Organizations Act, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, or qui tam claims under the False Claims Act, or Claims for
discrimination based upon sex, race, age, national origin, religion, handicap,
disability, or other protected status, or for retaliation, including, without
limitation, Claims based on Title VII of the United States Civil Rights Act of
1964, Section 1981 of U.S.C. Title 42, the Equal Pay Act, the United States
Americans with Disabilities Act, the Genetic Information Nondiscrimination Act,
the United States Age Discrimination in Employment Act, the Pennsylvania Human
Relations Act; and any Claims under any other law, local, state or federal,
pertaining to employment or the relationship between employer and employee;
provided, however, that this release and waiver of Claims shall not apply to any
rights or Claims that are not waivable as a matter of law.

 

4



--------------------------------------------------------------------------------

(d) Executive represents, warrants and covenants that Executive has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claims against any Releasee or any portion thereof or
interest therein.

(e) Executive acknowledges and agrees that, should any government agency or
other third party pursue any actions or other Claims on Executive’s behalf,
Executive waives any right to recovery, relief, or monetary award from such
actions or proceedings, except to the extent, if any, that such waiver is
prohibited by law.

(f) Executive waives any right to become, and promises not to become, a member
of any class or collective action proceeding or case against the Company or any
Releasee based on any Claim that arises prior to the date Executive signs this
Agreement.

(g) This waiver and release of Claims shall not apply to Executive’s Claims for
workers’ compensation or unemployment compensation benefits or to any legal
action seeking to challenge the validity of, or to enforce, this Agreement.

(h) Executive understands and agrees that nothing in this Agreement (including,
without limitation, paragraphs 7, 9, 10, and 11) is intended to, or shall,
interfere with or affect Executive’s right to participate or cooperate in any
federal, state, or local administrative or government agency (such as the Equal
Employment Opportunity Commission, Securities Exchange Commission, or National
Labor Relations Board) proceeding or investigation or to file a charge or claim
with such an agency. Executive agrees that Executive shall not be entitled to
any recovery, relief, or monetary award in connection with any such charge,
claim, or proceeding, regardless of who filed or initiated the charge, claim, or
proceeding.

Older Workers Benefit Protection Act

10. The Company and Executive intend for this Agreement to comply with the Older
Workers’ Benefit Protection Action of 1990 (29 U.S.C. Section 626), as amended.
Accordingly, Executive acknowledges and represents as follows:

(a) Executive waives any rights or Claims he may have, including but not limited
to those under the United States Age Discrimination in Employment Act (“ADEA”),
knowingly and voluntarily and in exchange for the consideration of value to
which Executive would not otherwise have been entitled, as set forth in this
Agreement.

(b) Executive has been advised by the Company to consult an attorney before
Executive signs this Agreement.

(c) Executive has been given a period of at least twenty-one (21) days within
which to consider this Agreement. Executive understands and acknowledges that,
at his option alone, this Agreement may be executed prior to the expiration of
the twenty-one (21) day period.

 

5



--------------------------------------------------------------------------------

(d) Executive has been informed by the Company that Executive may revoke this
Agreement during a period of seven (7) days after signing it by providing
written notice of such revocation to Dorman Products, Inc. – Attention: Debby
Hecker, 3400 East Walnut Street, Colmar, PA 18915, which is received prior to
the end of the seven (7) day period and that the Agreement shall not become
effective or enforceable until the revocation period has expired without
Executive having exercised this right of revocation.

(e) Executive has carefully read and fully understands all provisions of this
Agreement, which includes a full release and waiver by Executive of any and all
claims.

(f) Executive has signed this Agreement knowingly and voluntarily and
understands that Executive is not waiving or releasing any Claims that may arise
after the date this Agreement is executed.

Duty of Cooperation

11. Executive agrees to make himself reasonably available to and cooperate with
the Company and its attorneys with respect to any business issues or legal
proceedings that the Company believes, in its sole discretion, may be in any way
related to his employment with the Company or to matters in which he was
involved or has knowledge. Such cooperation encompasses Executive’s assistance
with matters preliminary to the instigation of any legal proceedings and
assistance during and throughout any litigation, administrative, or legal
proceeding, including, but not limited to, participating in any fact-finding
efforts or investigation, speaking with the Company’s attorneys, testifying in
depositions, testifying at hearings or at trial, and assisting with any
post-litigation matter or appeal. Nothing in this Paragraph should be construed
as suggesting or implying in any way that Executive should testify untruthfully.
The Company shall make reasonable efforts to minimize disruption of the
Executive’s other business activities. The Company will reimburse Executive for
the reasonable expenses, if any, for travel, or other direct costs (including,
without limitation, pre-approved legal fees, such approval not to be
unreasonably withheld or delayed) incurred by Executive associated with that
cooperation.

Breach of Separation Agreement and General Release

12. This Agreement may be pleaded as a full and complete defense with respect to
any action initiated by Executive covered by this Agreement.

 

6



--------------------------------------------------------------------------------

Governing Law

13. The construction, interpretation, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania, without regard to its
conflict of laws rules.

Successors and Assigns; Third Party Beneficiaries

14. This Agreement, and all portions hereof, shall inure to the benefit of and
be binding upon Executive and Executive’s heirs, administrators, representatives
executors, successors, beneficiaries, and assigns (only as agreed to by
Company), and shall also inure to the benefit of the Company’s successors and
assigns. The Releasees are intended third party beneficiaries of this Agreement.

Non-Admission of Liability; Complete Defense to All Claims

15. The execution of this Agreement shall not be deemed an admission of, or
imply any, liability or wrongdoing on behalf of the Company or any other
Releasees. Executive acknowledges and agrees that this Agreement may be pleaded
as a full and complete defense to, and may be used as the basis for an
injunction or bar against, any action, suit, or other proceeding which Executive
may institute, prosecute, or maintain with respect to any matter, occurrence, or
thing covered by this Agreement.

Tax Treatment – Section 409A

16. The parties intend that all payments and benefits made under this Agreement
are exempt from, or compliant with, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, including regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”). The intent is that none of these payments or benefits will be subject to
the adverse tax penalties imposed under Section 409A, and any ambiguities in
this Agreement will be interpreted to be so exempt or to so comply. Executive
understands that in no event will the Company reimburse the Executive for any
taxes or other penalties that may be imposed on Executive as a result of
Section 409A. Each payment to be made under this Agreement is deemed to be a
separate payment for purposes of Section 409A.

Captions

17. Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

 

7



--------------------------------------------------------------------------------

Counterparts

18. This Agreement may be executed in any number of counterparts with the same
effect as if all the signatures on such counterparts appeared on one document,
and each such counterpart shall be deemed to be an original. Delivery of a
facsimile or electronic copy of an executed counterpart shall be as effective as
a delivery of a manually executed counterpart of this Agreement.

Severability/No Modification/Entire Agreement

19. This Agreement, along with the Restrictive Covenant Agreement (which is
incorporated herein), constitutes the entire agreement between the parties and
fully supersedes any and all prior agreements or understandings pertaining to
the subject matter thereof. No other promises or agreements exist that are not
contained herein. In the event that any provision(s), or portion(s) thereof, of
this Agreement, is determined to be illegal, unenforceable, or prohibited by
applicable law, the remainder of this Agreement shall not be affected thereby
and each remaining portion shall continue to be valid, effective and enforceable
to the fullest extent permitted by applicable law. Provided, however, that if,
because of any act by or on behalf of Executive, any portion of the provisions
set forth in paragraphs 9 or 10 above, or in Exhibit A, is determined by any
court or agency of competent jurisdiction to be illegal, invalid, or in any way
ineffective as to any claim by Executive, other than a claim that a Releasee has
violated the ADEA, Executive shall re-pay to the Company the full amount of the
Special Severance Payment and the 2015 Bonus (including forfeiting any shares of
Company common stock issued as a portion of the 2015 Bonus) previously provided
to Executive, or for Executive’s benefit. This Agreement may be modified or
amended only in a writing signed by both parties.

In witness whereof, the parties have duly executed this Agreement as of the
respective dates below set forth.

 

MATTHEW KOHNKE

/s/ Matthew Kohnke

     

/s/ Michael Ginnetti

Executive       Witness            

 

Print Witness Name

February 4, 2016

     

February 4, 2016

Date       Date DORMAN PRODUCTS, INC.    By:  

/s/ Thomas J. Knoblauch

     

February 4, 2016

Name:   Thomas J. Knoblauch       Date Title:   Vice President, General Counsel
     

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Re: Transition, Separation & General Release Agreement

for Matthew Kohnke

Waiver and Release of All Claims

In accordance with the Transition, Separation & General Release Agreement
entered into by and between the Company and Executive dated as of             ,
2016 (the “Agreement”), and in consideration of the payments to be made and
benefits to be provided by the Company to Executive thereunder:

(a) Executive fully, finally, and forever waives and releases any and all claims
that Executive has or may have against the Company, its past, present, and
future parents, subsidiaries, affiliates, related companies, successors,
assigns, shareholders, officers, directors, agents, representatives, employees
and insurers, and all persons acting by, through, under or in concert with them,
or any of them (collectively, the “Releasees”), based on any claim or cause of
action arising at any time prior to and including the date that Executive signs
this waiver and release (Exhibit A).

(b) Executive represents, warrants and covenants that Executive has not filed
any complaints, charges or lawsuits against any Releasees. Executive agrees
further that Executive will terminate with prejudice any and all pending legal
actions, complaints, suits or charges that Executive has made or instituted
against any and all Releasees based on any claim, matter or thing arising at any
time prior to and including the date Executive signs this waiver and release
(Exhibit A).

(c) Executive, on behalf of Executive and his heirs, executors, estate,
administrators and assigns, hereby unconditionally and generally releases and
discharges Releasees, and each and every one of them, of and from all actions,
causes of action in law or equity, claims, suits, debts, liens, contracts,
agreements, promises, liability, damages, loss or expense, and demands of any
nature whatsoever, known or unknown, foreseen or unforeseen, fixed or contingent
(hereinafter, collectively, “Claims”), which Executive has or may have against
Releasees, and/or any of them, arising at any time prior to and including the
date Executive signs this waiver and release (Exhibit A); further including,
without limitation, any and all Claims which relate directly or indirectly to
Executive’s employment with the Company and Executive’s separation from that
employment; and further including, without limitation, Claims related to salary,
bonuses, commissions, stock, stock options, or any other ownership or equity
interest in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and further including, without
limitation, Claims, whether statutory, at common law or otherwise, for wrongful
termination of employment, retaliation (including whistleblower Claims), breach
of contract, detrimental reliance, promissory estoppel, infliction of emotional
distress, defamation, fraud, breach of covenant of good faith and fair dealing,
misrepresentation or any other tort, and Claims under the laws of the United
States, the Commonwealth of Pennsylvania, or any other state; and further
including, without limitation, Claims under

 

9



--------------------------------------------------------------------------------

the Family and Medical Leave Act, Employee Retirement Income Security Act, the
Racketeer Influence and Corrupt Organizations Act, the Worker Adjustment and
Retraining Notification Act, the Sarbanes-Oxley Act, or qui tam claims under the
False Claims Act, or Claims for discrimination based upon sex, race, age,
national origin, religion, handicap, disability, or other protected status, or
for retaliation, including, without limitation, Claims based on Title VII of the
United States Civil Rights Act of 1964, Section 1981 of U.S.C. Title 42, the
Equal Pay Act, the United States Americans with Disabilities Act, the Genetic
Information Nondiscrimination Act, the United States Age Discrimination in
Employment Act, the Pennsylvania Human Relations Act; and any Claims under any
other law, local, state or federal, pertaining to employment or the relationship
between employer and employee; provided, however, that this release and waiver
of Claims shall not apply to any rights or Claims that are not waivable as a
matter of law.

(d) Executive represents, warrants and covenants that Executive has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claims against any Releasee or any portion thereof or
interest therein.

(e) Executive acknowledges and agrees that, should any government agency or
other third party pursue any actions or other Claims on Executive’s behalf,
Executive waives any right to recovery, relief, or monetary award from such
actions or proceedings, except to the extent, if any, that such waiver is
prohibited by law.

(f) Executive waives any right to become, and promises not to become, a member
of any class or collective action proceeding or case against the Company or any
Releasee based on any Claim that arises prior to the date Executive signs this
waiver and release (Exhibit A).

(g) This waiver and release of Claims shall not apply to Executive’s Claims for
workers’ compensation or unemployment compensation benefits or to any legal
action seeking to challenge the validity of, or to enforce, this waiver and
release (Exhibit A).

(h) Executive understands and agrees that nothing in this waiver and release
(Exhibit A) is intended to, or shall, interfere with or affect Executive’s right
to participate or cooperate in any federal, state, or local administrative or
government agency (such as the Equal Employment Opportunity Commission,
Securities Exchange Commission, or National Labor Relations Board) proceeding or
investigation or to file a charge or claim with such an agency. Executive agrees
that Executive shall not be entitled to any recovery, relief, or monetary award
in connection with any such charge, claim, or proceeding, regardless of who
filed or initiated the charge, claim, or proceeding.

 

10



--------------------------------------------------------------------------------

Older Workers Benefit Protection Act

The Company and Executive intend for this waiver and release (Exhibit A) to
comply with the Older Workers’ Benefit Protection Action of 1990 (29 U.S.C.
Section 626), as amended. Accordingly, Executive acknowledges and represents as
follows:

(a) Executive waives any rights or Claims he may have, including but not limited
to those under the United States Age Discrimination in Employment Act (“ADEA”),
knowingly and voluntarily and in exchange for the consideration of value to
which Executive would not otherwise have been entitled, as set forth in the
Agreement.

(b) Executive has been advised by the Company to consult an attorney before
Executive signs this waiver and release (Exhibit A).

(c) Executive has been given a period of at least twenty-one (21) days within
which to consider this waiver and release (Exhibit A). Executive understands and
acknowledges that, at his option alone, this waiver and release (Exhibit A) may
be executed prior to the expiration of the twenty-one (21) day period.

(d) Executive has been informed by the Company that Executive may revoke this
waiver and release (Exhibit A) during a period of seven (7) days after signing
it by providing written notice of such revocation to Dorman Products, Inc. –
Attention: Debby Hecker, 3400 East Walnut Street, Colmar, PA 18915, which is
received prior to the end of the seven (7) day period and that the waiver and
release (Exhibit A) shall not become effective or enforceable until the
revocation period has expired without Executive having exercised this right of
revocation.

(e) Executive has carefully read and fully understands all provisions of this
waiver and release (Exhibit A), which includes a full release and waiver by
Executive of any and all claims.

(f) Executive has signed this waiver and release (Exhibit A) knowingly and
voluntarily and understands that Executive is not waiving or releasing any
Claims that may arise after the date this waiver and release (Exhibit A) is
executed.

Any undefined terms used herein shall have the meaning set forth in the
Agreement.

 

MATTHEW KOHNKE     

 

    

 

Executive      Witness     

 

     Print Witness Name

 

    

 

Date      Date

 

11